Citation Nr: 1130355	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  09-18 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a low back disability, to include herniated disc.

3.  Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from June 1956 to December 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of December 2008.  In January 2011, the appellant appeared at a Board videoconference hearing held before the undersigned.  

The Veteran also initiated an appeal from a June 2008 RO rating decision which denied service connection for bilateral hearing loss, tinnitus, and a right knee condition.  His substantive appeal, however, received in January 2010, was found by the RO to be untimely, and he did not appeal the March 2010 notification of an untimely substantive appeal.  Accordingly, any such issues are not before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he suffers from chronic left knee, low back, and bilateral foot disabilities due to injuries he sustained in service.  At his Board hearing, he testified that he injured his left knee and low back in an accident in which he fell a distance of about ten feet, apparently from a ladder, landing on a concrete surface.  He asserts that he injured his feet when he was marching in formation, and slipped on something, turning his ankle.  

Unfortunately, the veteran's service medical records are unavailable, and, in such cases, the Board has a heightened duty to assist and obligation to explain its findings and conclusions and to carefully consider the benefit of the doubt rule.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Cuevas v. Principi, 3 Vet.App.  542, 548 (1992); O'Hare v. Derwinski, 1 Vet.App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant. See Russo v. Brown, 9 Vet. App. 46 (1996).  

With reference to the heightened duty to assist, first of all, the file contains a copy of a decision of the Social Security Administration (SSA) dated in June 1993, awarding the Veteran SSA disability benefits, based principally on a low back condition, although reference was made to knee and foot pain, as well as other medical conditions.  The decision refers to evidence dated prior to the earliest relevant evidence on file; such records would be highly relevant to the current claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA must request potentially relevant SSA records).  In this regard, although the decision indicates that the Veteran sustained a back injury in 1979, this does not rule out the existence of a back condition prior to that accident.  

In November 2002, the Veteran filed a claim for VA pension benefits; in that claim he also identified the names and addresses of several treatment providers, in particular, Dr. Seeder and Dr. Lee, who provided treatment for foot, knee, and back conditions in the 1980's.  These doctors were also mentioned as providing treatment for the conditions at issue at the Veteran's Board hearing.  The SSA decision also identifies the Veteran's treating physician as Dr. Seeder.  Therefore, the Board finds that these records should be obtained, if available.  

Finally, particularly in view of the heightened duty to assist, the Veteran should be provided a VA examination, with nexus opinion, which includes a claims file review by the examiner.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request a copy of the Veteran's complete SSA disability benefits file, including all of the associated medical records, in particular, all records obtained in connection with a claim filed in February 1992 and decided by an Administrative Law Judge in June 1993.  A copy of any response(s) from SSA, to include (if applicable) a negative reply, should be included in the claims file. All records provided by SSA also should be included in the claims file.

2.  After securing necessary authorizations, request the complete records of the Veteran's treatment from Dr Seeder and Dr. Lee, whose addresses (as of 2002) are provided in the November 2002 VA pension claim.  Concerning the other physicians listed in that claim, ask the Veteran to authorize the release of records only of any such physicians who provided treatment for low back, left knee, and/or bilateral foot conditions.  

3.  The Veteran should then be afforded a VA medical examination, with an appropriate examiner who has reviewed the claims file.  Diagnoses for all low back (including herniated disc), left knee, and bilateral foot disabilities should be provided.  The examiner should provide an opinion as to whether it is at least as likely as not that any such diagnosed low back, left knee, and/or bilateral foot condition is etiologically related to service.  All opinions and conclusions expressed by the examiner must be supported by a complete rationale in a typewritten report.  

4.  Then, the claims for service connection for low back, left knee, and bilateral foot disabilities must be readjudicated.  If the determination of any of these claims remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


